Opinion by
Swartz, P. J.,
By the Court:
The Justice issued a summons and attachment under the same writ. This procedure he attempts to justify under the Act of May 8, 1876, P. L. 139.
The decisions of the lower Courts are not in entire harmony in the interpretation of this Act of 1876. We shall cast our lot with the majority and hold that the attachment cannot issue without a judgment first had to support it. To read the Act otherwise is to give it extraordinary powers not clearly conferred by the language used.
The third exception is therefore sustained and the proceedings before the Justice are set aside.